JUDGMENT AND ORDER OF THE COURT AFFIRMING, ADOPTING AND APPROVING DECISION OF MAGISTRATE .
(Quashing Subpoena Duces Tecum, Notice of Deposition and Notice to Produce Documents)
HAUK, District Judge.
The Court has reviewed, analyzed and considered all of the pleadings, papers, points and authorities, declarations, affidavits and exhibits filed herein in support of, and in opposition to the Motion (filed September 12, 1983) For Review and Reconsideration of Magistrate Kronenberg’s Decision of September 2,1983, and September 6, 1983, quashing the Subpoena Duces Tecum, the Notice of Deposition and the Notice to *115Produce Documents originally filed, obtained against and served upon the Office of the United States Attorney, Central District of California, by the four moving parties here, to wit: Cristina; DeLorean Manufacturing Company, a corporation, Logan Manufacturing Company, a corporation and Thomas W. Kimmerly.
Further, the Court has on Monday, October 17, 1983, heard full argument in open Court upon the said Motion For Review and Reconsideration of the Magistrate’s Decision and the Opposition thereto.
Further, after argument herein, and on October 17, 1983, the Court made its oral Findings of Fact and Conclusions of Law and Order for Judgment affirming, adopting and approving the Magistrate’s Decision. And, good cause appearing,
NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
1. This Court finds as a matter of fact, concludes as a matter of law, and so orders, that the said Decision of Magistrate Kro-nenberg is not clearly erroneous and is not contrary to law, but on the other hand is convincingly correct and is obviously lawful.
2. This Court, after its full review and reconsideration thereof, affirms, adopts and approves in all respects the said Decision of Magistrate Kronenberg.
3. This Court further finds and concludes that the United States of America, acting by and through the Office of the United States Attorney, Central District of California, has admitted herein that the United States Attorney’s Office does have possession and control of the capital stock of the DeLorean Motor Company Incorporated (“DMCI”) but denies that the United States of America or the Office of the United States Attorney has possession or control of any assets of said DMCI, and upon this finding and conclusion this Court orders that it be held and adjudged that such stock possession and control shall continue until further order of this Court.
4. This Court, pursuant to applicable case law cited to the Court, finds and concludes that the public interest in the expeditious trial of U.S.A. v. John Z. DeLorean, et al., CR 82-910(A)-RMT, far outbalances and outweighs any and all private interests involved in the within civil proceeding, and so this Court hereby stays any further discovery, activities or proceedings brought against or seeking information from the United States of America, the Office of the United States Attorney, or any other of its agencies or officers in the within civil action until after the final determination of the aforesaid certain criminal case entitled U.S.A. v. John Z. DeLorean, et al., CR 82-910(A)-RMT.
5. This Court reserves jurisdiction over any and all further proceedings herein in this civil action so as to be able to consider and render full and complete justice to all parties involved herein.
6. Each party shall bear its and his own costs of suit incurred herein.
7. The Clerk of the Court is directed to file and enter this Order and Judgment forthwith, and to serve copies upon the Judge and all counsel of record in the Eastern District of Michigan proceedings, enumerated and set forth in the title hereof, to wit: The Honorable Philip Pratt, United States District Judge, Eastern District of Michigan, Southern Division; Sheldon S. Toll, Esq., of Honigman, Miller, Schwartz & Cohn, 2290 First National Building, Detroit, Michigan 48226; Howard L. Weitzman, Esq., of Weitzman & Re, 9911 West Pico Boulevard, Suite 1000, Los Angeles, California 90035; and also upon The Honorable Robert M. Takasugi, United States District Judge, Central District of California; and upon all counsel of record herein, to wit: Richard S. Berger, Esq., Gendel, Raskoff, Shapiro, Quittner, 1801 Century Park East, 6th Floor, Los Angeles, California 90067; and Alexander Williams, Esq., United States Attorney, and Alan Rubin, Esq., Assistant United States Attorney, 1400 United States Courthouse, 312 North Spring Street, Los Angeles, California 90012.